 SCHNEIDER, INC.Schneider, Inc. and Robert J. Stoodt. Case 6-CA-11699January 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEOn September 28, 1979, Administrative Law JudgeBernard Ness issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in opposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Schneider, Inc., Pitts-burgh, Pennsylvania, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for that of the Administrative LawJudge.' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc., 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, The National Labor Relations Board hasfound that we violated The National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT discharge, lay off, or otherwisediscipline our employees because they exercisetheir rights under Section 7 of the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL make whole Robert J. Stoodt for anyloss of earnings he may have suffered as a resultof our discrimination against him, together withinterest.SCHNEIDER, INC.DECISIONSTATEMENT OF THE CASEBERNARD NESS, Administrative Law Judge: Upon acharge filed on October 10, 1978,' by Robert J. Stoodt, theGeneral Counsel issued a complaint on November 28,alleging that Schneider, Inc., herein called Respondent,unlawfully discharged Stoodt in violation of Section 8(a)(1)and (3) of the National Labor Relations Act, as amended.The complaint further alleges that Respondent engaged inunlawful threats in violation of Section 8(aX1) of the Act.Respondent has denied the commission of any unfair laborpractices. A hearing was held before me at Pittsburgh,Pennsylvania, on March 13, 1979.Upon the entire record, including my observation of thewitnesses and after due consideration of the briefs filed bythe General Counsel and Respondent, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation, with its princi-pal office located in Pittsburgh, Pennsylvania, is engaged inthe building and construction industry. During the 12-month period preceding the issuance of the complaint itreceived goods and materials valued in excess of $50,000 forI Unless otherwise indicated all dates hereinafter refer to 1978.247 NLRB No. 71415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDuse at its Pennsylvania jobsites from points outside theCommonwealth of Pennsylvania. Based on the foregoing andas admitted by Respondent, I find that Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11. THE LABOR ORGANIZATION INVOLVEDUnited Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, Local No. 449, AFL-CIO, herein called the Union,is a labor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESAt issue is whether Stoodt was laid off on September 14,1978, because of his efforts to gain union membership forother employees and himself. Beginning in 1974 Respondenthas performed construction work and then the maintenancework at the coal gasification pilot plant in Bruceton,Pennsylvania, as a subcontractor for the prime contractor,The Lummus Company. In October 1976 Lummus enteredinto a contract with four craft unions, including the Unionherein, under which the subcontractors were also bound.The agreement was effective until October 22, 1978. (Jt. Ex.1.) The contract contained a union-security clause whichprovided employees become members of the appropriatecraft union within 30 days following the date of theiremployment. Respondent employed about 74 individuals, ofwhom approximately 30 were in the Union's unit. Of these30, only 5 were union members. Respondent obtained itsemployees through a referral system with the craft unions.The Union never sought to enforce the union-securityclause.To become a member a person first goes through anapprenticeship program. In the alternative, an individualwith sufficient experience in the trade may apply to take awritten test. Upon qualifying and thereafter passing the test,he becomes a member after paying his initiation fee.Stoodt was one of the first employees hired by Respondentin 1974. He had been referred by the Union but was not amember. He began his employment as a maintenance fitterin the field. After about 9 months he was transferred to theinstrument shop when it opened up.' He remained thereuntil his layoff on September 14. At the peak period therewere about 12 employees in the instrument shop, equallydivided between technicians and mechanics. At the time ofStoodt's layoff there were three other fitters besides Stoodt inthe instrument shop. On September 13 Lummus directedRespondent to cut back four mechanics from its comple-ment.' Stoodt was one of the four selected by Palombini forlayoff. Respondent contends that Stoodt was selected as theleast efficient of the four fitters in the instrument shop. TheGeneral Counsel's position is that Stoodt was discriminatori-ly selected for layoff because of his efforts to obtain unionmembership for the nonmembers and for himself.I It is undisputed that he was transferred because Sam Palombini, themaintenance superintendent, was dissatisfied with his work in the field.' Respondent performed the work at the project under a cost plusarrangement with Lummus, pursuant to which Lummus controlled themaximum size of Respondent's work force and the size of its crews.The maintenance superintendent, Palombini, has been aunion member for about 30 years. Robert Teti was hired as amaintenance mechanic in February 1975 and became theinstrument shop foreman when it came into existence. Hewas Stoodt's immediate supervisor. He is a union memberand the union steward at the plant.'Stoodt and other nonunion employees were disturbedbecause of their inability to obtain membership in the Union.It is undisputed that Stoodt, from the time of his initialemployment, almost 4 years before his layoff, constantlyspoke with employees, supervisors, and union business agentWalsh about obtaining membership. Other nonmembers alsoexpressed their dissatisfaction to the same channels. Stoodtnever filed an application for membership in the Union.According to Stoodt, his reason was: "I never found out theproper way to do it." He testified that he never received asatisfactory response when he asked Teti and Walsh how hecould become a member. Teti testified that he explained theprocedures to Stoodt and heard Walsh tell Stoodt to take theexamination. I am satisfied that Stoodt was aware of theunion procedures but wanted to be accepted as a memberwithout having to follow the Union's prescribed proceduresto become a member.'In early July, Stoodt was called into the office. Palombinitold him that he was spending too much time at theLummus office. Palombini told him he did not want Stoodtairing to Lummus management the problems at Respondentor talk about its employees. According to Stoodt, Palombinialso told him he should not have complained to Lummusabout not being able to become a union member but shouldtake up this problem with the Union. Stoodt testified thatonce again, in the latter part of July or early August, he waswarned by Palombini that if he continued to keep visiting atthe Lummus office Respondent would take action againsthim. Palombini testified that Respondent had received acomplaint from Lummus that Stoodt was spending toomuch time at its office. He testified that he reprimandedStoodt for visiting the Lummus office and belittling Respon-dent to the Lummus personnel and telling them of theproblems that arose at Respondent's operation and in theinstrument shop. At one point in his testimony he stated thatthe Union was not mentioned in the discussion with Stoodt.However, at another point he testified that Lummus hadreported that, among other tales related by Stoodt, "he wasalso up there, bothering them about the union affiliationstuff." I was not overly impressed with Stoodt's testimonyrelating to his conversation with Palombini. He appeared torelate in generalities what had occurred without any degreeof certitude. It was only after a series of questions relating tothe conversation with Palombini that he finally added thatPalombini referred to his efforts to attain union membership,and that he should take up the problem with the Unionrather than with Lummus. With respect to the alleged threatby Palombini to take disciplinary action, Stoodt first testifiedthat he was told to "cool it down," he then stated that hewas warned if he kept going to Lummus "they woulddischarge me, they would discipline me, for talking to the' He had failed the test to become a journeyman and carries a metal tradesbook.' He testified that employees of the other craft unions at the site wereautomatically taken in as members after a certain period of time.416 SCHNEIDER, INC.Lummus people." After observing the witnesses and review-ing their testimony, I believe that the basic thrust ofPalombini's displeasure voiced to Stoodt related to Stoodt'sairing to Lummus the problems concerning Respondent'soperation in the instrument shop and at the plant. I believethat Palombini also told Stoodt he should not have toldLummus about his problems in attaining union membershipbut should be taking up this problem with the Union itself. Iam not convinced that Palombini threatened Stoodt withany disciplinary action but rather, in substance, told him to"cease and desist."'In about mid-June a meeting was held among Respon-dent's employees represented by the four craft unions toprepare a list of demands to submit to the unions inpreparation for their negotiations for a new collective-bargaining contract with Lummus following the one due toexpire in October. At this meeting Stoodt was conspicuousin voicing his dissatisfaction because the nonunion employ-ees were unable to become members of the Union. He saidthat the employees should get an attorney to assist them andcomplain to the International. He also said that theemployees should not approve a new contract unless theyreceived union books.' The meeting was chaired by JohnDoleno, one of Respondent's foremen.' Seated alongsideDoleno was Teti.Doleno credibly testified that one time in July he was inthe office and heard Palombini say on the telephone that hehad two troublemakers. After Palombini hung up Dolenoasked him who the troublemakers were. Palombini said thatStoodt was one of the bad apples. Palombini testified that hecould not recall such conversation.Joseph Majer, a millwright foreman and supervisor, calledas a witness for the General Counsel,' credibly testified that"in the summer of '78" Palombini mentioned to him thatStoodt "was always causing trouble by bringing up thisUnion bit." Majer further testified to a conversation he hadwith Palombini I or 2 days after Stoodt and three otheremployees were laid off. Majer spoke to Palombini about thelayoffs, and when he asked Palombini why Stoodt was laidoff Palombini replied, "He's been shooting off his mouthabout the contract, about the men demanding Union books,I don't think this is the time for that to be brought up, wehave enough trouble on this job the way it is. ... I hadthree men going down the road, and no excuses were asked,and he went with them." Palombini testified that he did notremember any such conversation. I credit Majer's account.Respondent's DefenseIt is undisputed that Respondent was directed by Lum-mus on September 13 to cut four mechanics from its workforce. Stoodt was one of the four laid off. The issue here iswhether Stoodt was discriminatorily selected because of his* Foreman Doleno, a witnes for the General Counsel, testified that he wasgoing into Panombini's office s Stoodt was leaving and heard Palombini say,"Lummus ha nothing to do about us down here." Doleno could not recall ifPalonbini threatened Stoodt with loas of his job.' aed on the composite testimony of Stoodt, Doleno. Majer, and Teti." Although Respondent did not stipulate Doleno was a supervisor, therecords shows that he and the other foremen had the same responsibilities asTeti, an admitted supervisor. Doleno was not a union member, and noexplanation was offered how he happened to be selected to preside at themeeting. He was no longer employed by Respondent at the time of thehearing.protected concerted activities. Respondent contends thatStoodt was selected because he was the least desirable to beretained of the four fitters in the instrument shop.'°Theinstrument shop later was discontinued. The General Coun-sel, in his brief, concedes that Stoodt would have been laidoff in due course prior to the hearing without any opportuni-ty for recall. At the time of the hearing the work force wasreduced to 7 from 74-78.Stoodt had more seniority than the other three fitters inthe instrument shop, but he was the one chosen to beterminated. Three other employees were laid off at the sametime. Seniority had not been followed in the past, it was notfollowed here, and it was not followed in subsequent layoffs.After Stoodt's layoff no fitter was added to the instrumentshop. Eight employees were hired later in September andOctober, but they were skilled in other crafts and were hiredthrough the other three craft unions. None was hired to dofitters work.Foremen Doleno and Majer, witnesses for the GeneralCounsel, both testified that they had the opportunity toobserve the performance of the instrument shop employees.Both considered Stoodt on a par with Fenton and moreexperienced than either Carr or Krandel.Palombini testified that he selected Stoodt for layoff afterconsultation with Teti. Palombini testified that he selectedStoodt because "nobody wanted to work with him, and hedid not want anybody else to work with him, and he hadsome instruments that were put in wrong, it was brought tohis attention, and it didn't get any better, so we just addedhim to the termination list." The only reference to Stoodt'sworking relationship with other employees was Stoodt'stestimony that Palombini mentioned this to him when hewas transferred to the instrument shop about 3 years earlier.Teti did not give this as a reason for recommending Stoodtfor layoff. Teti testified that he recommended Stoodt forlayoff because he was not satisfied with Stoodt's perfor-mance. He testified that often when he left work for Stoodtto do, he would come in the next day and the work wouldnot have been done properly or not done at all." He said thatStoodt always had an excuse when Teti questioned himabout this work. In this connection he related incidentswhich occurred on September 6, 8, and 12. On each of thesedays Teti found fault with Stoodt's work performance andwas not satisfied with Stoodt's explanations. On September 6Stoodt was directed to repair four valves on his shift. WhenTeti discovered Stoodt had repaired only two of the fourvalves, Stoodt gave an excuse and said that he was tired ofgetting the dirty jobs. On September 8 Stoodt was directedby Teti to finish installing a depth gauge into a coal storagetank. Teti had begun this work with another employee onthe previous shift. When Teti discovered that Stoodt had notdone the work, Stoodt said that he had been told by aLummus supervisor not to bother doing it. On September' He was no longer employed by Respondent at the time of the hearing. Ifind that Majer, as well as Teti and Doleno, were supervisors within themeaning of the Act.'" Carr, Fenton, and Krandel. The transcript refers to the last named asCrandall, but see Resp. Exh. 2." On those particular assignments Teti would be on the afternoon shift,whereas Stoodt would be on the night shift without any immediatesupervision.417 DECISIONS OF NATIONAL LABOR RELATIONS BOARD12, Teti directed Stoodt to install a flow system. Tetidiscovered the next day that Stoodt had installed it back-wards, and he had to have the system reinstalled. Stoodt'sexcuse was that there had been a change that he had beenunaware of, and for this reason he had mistakenly installed itimproperly. Teti also testified that the other three fitterswere more generally qualified than Stoodt; they were moreexperienced in heating and air-conditioning work.DiscussionIn his brief the General Counsel states that Stoodt'sattempts to obtain membership in the Union for thenonmember employees, including himself, may have been aninternal union problem. He then, with persuasive argument,points out that both Palombini and Teti were unionmembers themselves and resented Stoodt's attempts tobypass the Union's prescribed procedures to attain member-ship through examination. Palombini had told Doleno thatStoodt was a "bad apple." He also told Majer that Stoodtwas causing trouble by always talking about "the Unionbit." The most critical testimony to support a finding ofunlawful motivation was Palombini's statement to ForemanMajer when he was asked by Majer why Stoodt had beenselected for layoff. To repeat, at the time Palombini said,"He's been shooting off his mouth about the contract, aboutthe men demanding Union books, I don't think this is thetime for that to be brought up, we have enough trouble onthis job the way it is.-I had three men going down the road,and no excuses were asked, and he went with the." Thecollective-bargaining contract was due to expire the follow-ing month.Palombini testified that Project Manager Turek and hedecided on the individuals to be laid off after consulting withthe foremen. Regarding reaching his decision to lay offStoodt he testified on direct examination as follows:Q. Did anybody recommend to you that Stoodt belaid off at that time?A. Yes, I did talk to Mr. Teti.Q. Did Teti tell you that he thought Stoodt should belaid off?A. Well, we talked it over, yes.Teti testified that Palombini spoke to him before the layoff.Teti testified on direct examination as follows: "He said,well, we had been having an ongoing discussion, over Mr.Stoodt, for quite some period of time, and I thoughtpersonally, that Mr. Stoodt's work had deteriorated to thepoint where he was a detriment to my crew, and Sam cameto me and said, how's he doing, we are going to have a cut,and I said, well, you know, it's time." I am convinced thatPalombini had decided to lay off Stoodt even beforeconsulting with Teti. Palombini considered Stoodt a trouble-maker because of his activities in attempting to attain unionmembership for the nonmember employees. This was evi-denced by his comments to Foremen Doleno and Majer notlong before the layoff and after the meeting of the employeesat which Doleno presided with Teti was alongside him. Atthis meeting Stoodt spoke of getting an attorney to bring anaction so the nonmembers could attain membership and saidthat the employees should not ratify any contract unless theyreceived union books. And immediately after the layoffPalombini told Foreman Majer that he laid off Stoodtbecause of Stoodt's activities concerning union membership.His comments to Majer indicated that he was concernedwith Stoodt's activities at that particular time with bargain-ing negotiations forthcoming shortly. His apprehension wasthat Stoodt's activities would be disruptive to the laborrelations at the plant. I am mindful of the fact that noadditional fitters were added to the instrument shop. On theother hand, I have also considered that there were over 70employees at the time. Lummus had directed Respondent tolay off four mechanics. Respondent was free to choose any ofthe mechanics on the job, not necessarily any one from theinstrument shop. Yet Palombini was set on selecting Stoodtwhen he talked to Teti. It should also be noted thatPalombini testified that one of the reasons for selectingStoodt was because of his difficulties in working with otheremployees. This had been a reason for transferring him intothe instrument shop in 1975, but Teti, Stoodt's foreman formore than 3 years, did not testify that this was a reason forhis dissatisfaction with Stoodt. Although Palombini attempt-ed to downplay Stoodt's workmanship, at one point in histestimony he stated, "He may have been doing a fair job inthe instrument shop, but overall general work, I don't thinkthat the man could do it."Accordingly, I conclude that Respondent violated Section8(a)(1) and (3) of the Act when it laid off Stoodt because ofhis activities to gain membership in the Union for thenonmember employees and for himself.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By laying off Robert J. Stoodt on September 14, 1978,because of his activities protected by the Act, Respondentviolated Section 8(a)(1) and (3) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.5. Except for the foregoing Respondent has committed nounfair labor practices.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be recommended that Respon-dent cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully laid off RobertJ. Stoodt, I recommend that Respondent be ordered to makehim whole for any loss of earnings he may have sufferedfrom the date of his layoff until such time as he would havebeen laid off absent the unlawful discrimination against him,such period to be determined in the compliance stage of thisproceeding. The amount of backpay shall be computed inthe manner set forth in F;: W. Woolworth Company, 90NLRB 289 (1950), with interest thereon to be computed in418 SCHNEIDER, INC.the manner set forth in Florida Steel Corporation, 231 NLRB651 (1977)."Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER"The Respondent, Schneider, Inc., Pittsburgh, Pennsylva-nia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging, laying off, or otherwise discipliningemployees because employees exercise their rights underSection 7 of the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:(a) Make whole Robert J. Stoodt for his loss of earnings inthe manner set forth in the section of this Decision entitled"The Remedy."" See, generally, Isis Plumbing A Heating Co.. 138 NLRB 716 (1962)."In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c) Post at its place of business in Bruceton, Pennsylvania,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the Regional Directorfor Region 6, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 6, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."419